Case: 14-40945       Document: 00512939508        Page: 1    Date Filed: 02/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40945                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         February 18, 2015
COURTLAND DEWAYNE LINDSAY,                                                 Lyle W. Cayce
                                                                                Clerk
                Plaintiff - Appellant

v.

WHITEHOUSE POLICE DEPARTMENT; TYLER FIRE AND
EMERGENCY, Tyler, TX 75701-09; CITY OF WHITEHOUSE, Patrol Unit
101 Bascom Whitehouse, TX 75791; OFFICER BRYAND; OFFICER S.
JOHNSON, Whitehouse PD,

                Defendants - Appellees




                    Appeal from the United States District Court
                         for the Eastern District of Texas
                               USDC No. 6:13-cv-677


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       The district court dismissed Lindsay’s Amended Complaint for failure to
provide a short and plain statement of the grounds for federal jurisdiction or
such a statement of a claim showing that he is entitled to relief. 1 See Fed. R.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   The Amended Complaint stated:
    Case: 14-40945      Document: 00512939508       Page: 2    Date Filed: 02/18/2015



                                   No. 14-40945
Civ. P. 8(a). Lindsay’s largely unintelligible brief on appeal cannot cure, and
does not even address, these deficiencies in his pleading.             His appeal is
accordingly DISMISSED.




      Here is my Amended Complaint. Motion to policy under the fundamental
      philosophy of the American constitutional form of representative government
      that adheres to the principle that government is the servant and not the
      master of the people. Citing page 2 of 115 of Government Code Subchapter A.
      General Provisions.

                                          2